Exhibit 23.2 Consent Of Ernst & Young LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 33-41262) pertaining to the Tandy Brands Accessories, Inc. Stock Purchase Program, 1991 Stock Option Plan, Employee Investment Plan, and Stock Bonus Plan, Registration Statement (Form S-8 No. 33-75114) pertaining to the Tandy Brands Accessories, Inc. Nonqualified Formula Stock Option Plan for Non-Employee Directors, 1993 Employee Stock Option Plan, and Nonqualified Stock Option Plan for Non-Employee Directors, Registration Statement (Form S-8 No. 333-08579) pertaining to the Tandy Brands Accessories, Inc. 1995 Stock Deferral Plan for Non-Employee Directors, Registration Statement (Form S-8 No. 333-42211) pertaining to the Tandy Brands Accessories, Inc. 1997 Employee Stock Option Plan and Stock Purchase Program (as amended and restated effective October 18, 1991), Registration Statement (Form S-8 No. 333-94251) pertaining to the Tandy Brands Accessories, Inc. 1997 Employee Stock Option Plan and the Non-Qualified Formula Stock Option Plan for Non-Employee Directors, Registration Statement (Form S-8 No. 333-38526) pertaining to the Tandy Brands Accessories, Inc. Employees Investment Plan, Registration Statement (Form S-8 No. 333-88276) pertaining to the Tandy Brands Accessories, Inc. 1997 Employee Stock Option Plan (as amended) and the Nonqualified Stock Option Agreements (granted October 16, 2001), Registration Statement (Form S-8 No. 333-105294) pertaining to the Tandy Brands Accessories, Inc. 2002 Omnibus Plan; of our report dated August26, 2010, with respect to the consolidated financial statements of Tandy Brands Accessories, Inc., included in this Annual Report on Form 10-K for the year ended June30, 2010. /s/Ernst & Young LLP Dallas, Texas September 1, 2011
